UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported) – October 8, 2007 ONCOR ELECTRIC DELIVERY COMPANY LLC (Exact name of registrant as specified in its charter) DELAWARE 333-100240 75-2967830 (State or other jurisdiction of incorporation) (CommissionFile Number) (I.R.S. Employer Identification No.) ONCOR ELECTRIC DELIVERY TRANSITION BOND COMPANY LLC (Exact name of registrant as specified in its charter) DELAWARE 333-91935 75-2851358 (State or other jurisdiction of incorporation) (CommissionFile Number) (I.R.S. Employer Identification No.) 1601 Bryan Street, Dallas, Texas 75201 (Address of principal executive offices, including zip code) Registrants’ telephone number, including Area Code – (214) 486-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note: This report is being furnished by Oncor Electric Delivery Transition Bond Company LLC (“Oncor BondCo”) pursuant to Section 3.07(h) of the Indenture dated as of August 21, 2003 between Oncor BondCo, as Issuer and The Bank of New York, as Indenture Trustee. ITEM 8.01.OTHER EVENTS On October 8, 2007, Fitch Ratings, Ltd. (“Fitch”) and on October 9, 2007, both Moody’s Investor Services, Inc. (“Moody’s”) and Standard & Poor’s Rating Services (“S&P”) released revised corporate and facility ratings for Oncor Electric Delivery Company LLC (“Oncor”). Oncor’s ratings profile is detailed in the table below. Oncor ratings profile Moody's S&P Fitch Issuer credit rating Ba1 BBB- BBB- Senior unsecured rating Ba1 BBB- BBB- Senior secured rating Ba1 BBB- BBB Outlook Stable Watch Developing Stable A rating reflects only the view of a rating agency, and is not a recommendation to buy, sell or hold securities.Any rating can be revised upward or downward at any time by a rating agency if such rating agency decides that circumstances warrant such a change. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, each of the following registrants has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ONCOR ELECTRIC DELIVERY COMPANY LLC By: / s/John M. Casey Name: John M. Casey Title: Treasurer ONCOR ELECTRIC DELIVERY TRANSITION BOND COMPANY LLC By: / s/John M. Casey Name: John M. Casey Title: Treasurer Dated:October 17, 2007 3
